UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: DECEMBER 31, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period from to. Commission File Number 333-57946 ALUMIFUEL POWER CORPORATION (Name of small business issuer in its charter) NEVADA 88-0448626 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 7, ENGLEWOOD, COLORADO 80111 (Address of principal executive offices)(Zip Code) Issuer's telephone number, including area code: (303) 796-8940 Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: ¨Yes xNo Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. ¨ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Exchange during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 Days: xYes ¨No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained in this form, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K: x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer: Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): ¨Yes xNo The aggregate market value of the voting common equity held by non-affiliates of the issuer as of March 31, 2014 was $1,390,000, based on the last sale price of the issuers common stock ($0.0008 per share)as reported by the OTCQB. The Registrant had 1,737,327,282 shares of common stock outstanding as of March 31, 2014. Documents incorporated by reference: None ALUMIFUEL POWER CORPORATION FORM 10-K THIS REPORT MAY CONTAIN CERTAIN “FORWARD-LOOKING” STATEMENTS AS SUCH TERM IS DEFINED IN THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1, REGULATIONS AND RELEASES, WHICH REPRESENT THE REGISTRANT’S EXPECTATIONS OR BELIEFS, INCLUDING BUT NOT LIMITED TO, STATEMENTS CONCERNING THE REGISTRANT’S OPERATIONS, ECONOMIC PERFORMANCE, FINANCIAL CONDITION, GROWTH AND ACQUISITION STRATEGIES, INVESTMENTS, AND FUTURE OPERATIONAL PLANS. FOR THIS PURPOSE, ANY STATEMENTS CONTAINED HEREIN THAT ARE NOT STATEMENTS OF HISTORICAL FACT MAY BE DEEMED TO BE FORWARD-LOOKING STATEMENTS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, WORDS SUCH AS “MAY”, “EXPECT”, “BELIEVE”, “ANTICIPATE”, “INTENT”, “COULD”, “ESTIMATE”, “MIGHT”, OR “CONTINUE” OR THE NEGATIVE OR OTHER VARIATIONS THEREOF OR COMPARABLE TERMINOLOGY ARE INTENDED TO IDENTIFY FORWARD-LOOKING STATEMENTS. THESE STATEMENTS BY THEIR NATURE INVOLVE SUBSTANTIAL RISKS AND UNCERTAINTIES, CERTAIN OF WHICH ARE BEYOND THE REGISTRANT’S CONTROL, AND ACTUAL RESULTS MAY DIFFER MATERIALLY DEPENDING ON A VARIETY OF IMPORTANT FACTORS, INCLUDING UNCERTAINTY RELATED TO ACQUISITIONS, GOVERNMENTAL REGULATION, MANAGING AND MAINTAINING GROWTH, THE OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES, VOLATILITY OF STOCK PRICE AND ANY OTHER FACTORS DISCUSSED IN THIS AND OTHER REGISTRANT FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION. -1- PART I ITEM 1. DESCRIPTION OF BUSINESS (a)General development of business. We were incorporated in the state of Nevada on January 19, 2000 under the name Organic Soils.Com, Inc. Pursuant to an Agreement and Plan of Reorganization dated as of March 24, 2005 (the“Share Exchange Agreement”), by and between Organic Soils.com, Inc. and Inhibetex Therapeutics, Inc., a Colorado corporation (“Inhibetex”), Organic Soils.com, Inc. and Inhibetex entered into a share exchange whereby all of the issued and outstanding capital stock of Inhibetex, on a fully-diluted basis, were exchanged for like securities of Organic Soils.com, Inc., and whereby Inhibetex became a wholly owned subsidiary of Organic Soils.com, Inc. (the “Share Exchange”). The Share Exchange was effective as of May 19, 2005 at which time we also changed our name to Inhibiton Therapeutics, Inc. (the “Registrant” or the “Company”). Pursuant to an Agreement Concerning the Exchange of Securities by and among the Company, HPI Partners, LLC (“HPI”), a Colorado Limited Liability Company, and the Security Holders of HPI Partners, LLC (the “HPI Members”) dated March 4, 2009, (the“Share Exchange Agreement”), the parties entered into a share exchange whereby all of the issued and outstanding membership interests of HPI were exchanged for 171,123,297 shares of the Company’s $0.001 par value common stock and 418,500 shares of the Company’s $0.001 par value Series A Preferred Stock, through which HPI and its wholly-owned subsidiary AlumiFuel Power, Inc. ("API") became a wholly owned subsidiaries of the Company (the “Share Exchange”). The 418,500 shares of the Company’s Series A Preferred Stock automatically converted to 34,397,261 shares of the Company’s $0.001 par value common stock upon approval by the Company’s stockholders of an increase in the number of authorized common shares effective on May 28, 2009. In addition, the HPI Members received warrants to purchase up to 14,302,500 shares of the Company’s $0.001 par value common stock, in exchange for a like number of HPI warrants that are exercisable until March 4, 2012 at an exercise price of $0.12 per share. The Share Exchange was effective as of May 5, 2009, upon closing of the transaction among the parties. -2- This acquisition was treated as a reverse-merger with HPI being the accounting acquirer including a recapitalization of its equity with Inhibiton Therapeutics, Inc. as the legal surviving entity. Effective on May 28, 2009, the Company changed its name from Inhibiton Therapeutics, Inc. to AlumiFuel Power Corporation. As a result of this transaction, the Company has ceased any further operations related to its previous cancer therapy research and development business. In February 2010, the Company formed its new subsidiary, AlumiFuel Power International, Inc. ("AFPI"). In connection with the formation of the AFPI, the Company and AFPI executed a License Agreement through which AFPI received certain international marketing rights and the rights to utilize certain intellectual property from the Company for exploitation in countries and territories outside of North America in exchange for 25,000,000 shares of the Company's $0.001 par value common stock. The Company also purchased 15,000,000 shares of AFPI common stock at $0.01 per share. On July 31, 2011, the Company and AFPI executed a Patent Purchase Agreement through which the Company sold AFPI the international patent rights to certain of the Company's intellectual property. In exchange for the sale of these rights, the Company received 7,500,000 shares of AFPI common stock. As of December 31, 2012, we owned 39,984,494 shares of AFPI common stock or 64% of the shares outstanding. In December 2011, we formed a new wholly owned subsidiary, AlumiFuel Power Technologies, Inc. ("APTI"), but didn't begin significant operations until February 2012. APTI was formed as a separate entity to leverage the Company's hydrogen generation technology to take advantage of potential complimentary technologies. In December 2012, we formed a new wholly owned subsidiary, NovoFuel, Inc. (“NovoFuel”) and in 2013 transferred all of the assets related to our hydrogen generation business to NovoFuel in exchange for 12,000,000 shares of its common stock; 2,000,000 of which were allocated to our majority-owned subsidiary, AFPI, in exchange for the return of the European intellectual property and marketing rights back to the Company for use by NovoFuel. Novofuel was formed as a separate entity in anticipation of executing a transaction with Genport, SrL of Italy. In October 2013, the Company signed a Memorandum of Understanding with Genport, SrL of Italy to combine and integrate their technologies, assets and operations into NovoFuel, contingent upon closing of private financing of up to $4,500,000 for the venture. On closing of a capital investment, NovoFuel common shares are to be allocated to Genport shareholders in exchange for 100% of Genport shares. Although Genport would then be a wholly-owned subsidiary of NovoFuel, Genport, SrL would retain its status as an Italian company under Italian law. Following the closing of the transaction, NovoFuel will have operations in the United States and Italy. As of the date of this report, this financing has not been completed and the Company cannot guarantee it will be completed. (b)Financial information about segments. Through December 31, 2013, we operated in only one industry segment. -3- (c)Narrative description of business. AlumiFuel Power Corporation is a company that during 2013 operated primarily through its subsidiaries NovoFuel, APTI and AFPI. We are an early production stage alternative energy company that generates hydrogen gas and superheated steam through the chemical reaction of aluminum, water, and proprietary additives. This technology is ideally suited for multiple niche applications requiring on-site, on-demand fuel sources, serving National Security and commercial customers. Hydrogen generated by our products can fill inflatable devices such as weather balloons, feed fuel cells for portable and back-up power, and can replace costly, hard-to-handle and high pressure K-Cylinders. Our hydrogen/heat output is also being designed and developed to drive turbine-based underwater propulsion systems and auxiliary power systems, and as the fuel for Flameless Ration Heaters. Our technology has significant differentiators in performance, adaptability, safety and cost-effectiveness in its target market applications, with no external power required and no toxic chemicals or by-products. This unique technology is based on the exothermic chemical reaction of aluminum powder and water. The Company intends to operate as much as possible utilizing path-to-market partners for each target application to help keep its overhead and infrastructure costs down. The Company's first commercially available product was the PBIS-1000 portable balloon inflation device. Existing technologies for balloon inflation include: hydrogen and helium cylinders; assorted toxic solid fuel systems; expensive on-site electrolysis; and unwieldy chemical hydrogen generators. Our technology utilizes a unique, simple portable generation/launching system that is: • Field deployable • Can be launched at remote locations • Is a cost-effective total system solution • Is portable and easy to use • Is made of non-toxic materials As a result of input from the initial customer, the Company has worked to produce a quieter more rugged next generation PBIS-1000 unit that is a significant upgrade over the system produced and sold in 2010. The production unit has a simpler design with fewer components, and is lighter, more compact, more ruggedized for military applications, more user-friendly, quieter and more cost effective. Using a higher grade stainless steel construction with better corrosion properties and durable fluorocarbon rubber for all seals, the upgraded unit can better withstand required pressures and temperatures over its long expected lifetime. The reactor and water tanks, as well as all plumbing lines and connectors, have been optimized for weight, simplicity, and cost, and are stamped and certified with the ASME code – a standard requirement for commercial pressure vessels. The unit meets military specification requirements for vibration, environmental and drop tests, and is housed in a molded polyethylene carrying case used regularly by the military. In addition, a more effective packaging configuration of the company’s proprietary AlumiFuel fuel cartridges increases the speed of the reaction and the hydrogen yield, while reducing cartridge cost. The versatile PBIS-1000 unit can produce 1,000 liters of hydrogen in 20 minutes at ambient temperature and atmospheric pressure using only two 32oz AlumiFuel cartridges. -4- In 2011, we were awarded a contract with the United States Air Force Special Operations Command to deliver a PBIS-2000 Portable Balloon Inflation System. Originally slated for delivery in late February 2012, working with the customer the Company delivered the unit in April 2012. In September 2012, we received a Purchase Order/Contract from the U.S. Air Force Special Operations Command to make certain modifications to the PBIS-2000 delivered in April 2012. These modifications were made and the unit was returned to the customer in January 2013. The PBIS-2000 expands the capability of our current family of hydrogen generators, which includes the PBIS-1000 (for 100g balloons) and the PBIS-lite (designed for 30g pieball balloons). The PBIS-2000 generates sufficient hydrogen to inflate a 200g weather balloon within 20 minutes using up to 6 AlumiFuel Cartridges contained in a single reactor vessel; this represents significantly more hydrogen than is required for the PBIS-1000. While the footprint, weight and safety features of the PBIS-2000 are similar to the PBIS-1000, the configuration has been modified such that the system operates at ambient (atmospheric) pressure (below 10 psig) so that the user never has to deal with a high pressure system such as the industry standard K-Cylinder (2265 psig). The PBIS series of man-portable reactorand launching units use our proprietary AlumiFuel technology to produce hydrogen through the powerful chemical reaction of powdered aluminum, water and proprietary additives. The devices require only a simple water hand pump and two to six small AlumiFuel cartridges to propagate the reaction and generate sufficient lift gas to launch a 5-foot diameter weather balloon. This innovation, which enables on the spot generation of hydrogen without any external energy or toxic chemicals, is easier to use and is cheaper than current lift gas solutions. Traditionally, helium has been used as the primary lift gas, but with the increasing scarcity and cost of helium, users are realizing the benefits of switching to hydrogen. These portable launching units are far more mobile and cost effective than other on-site hydrogen generation systems. The Company estimates the current weather balloon lift gas market is $150-$200 million per year and encompasses military as well as civil government meteorological users worldwide; with more than 1,000,000 weather balloons and special purpose balloons launched annually for telecom relay, cloud height measurement and military/national security applications. The customer base for the PBIS units includes various governmental users both civil and military. Our AlumiFuel cartridges utilize standard 32 oz aluminum drink cans and our "stuffing" is outsourced to a third party volume packager/assembler with industrial scale packaging techniques & processes. The packager is able to support all product applications and provides shipping/distribution/supply chain logistics while we control our proprietary additives. Each 32 oz cartridge generates 500 liters of hydrogen equaling approximately 100 watts of power for 16 hours in a non-toxic can that can be thrown away in any municipal dump after use. We intend to focus or commercial activities on several “here-and-now” market driven & addressable applications: · Team with major path-to-market partners for each target application · Target early adopters of advanced hydrogen technology – government and commercial · Engage production partners on outsourcing basis · Position AlumiFuel cartridges as “razor blades” and reactors as “razors” · Leverage our cheaper and more efficient logistics chain vs. bulky hydrogen K-cylinders · Emphasize our safe “dry hydrogen” product profile -5- We believe our technology is different because: · Tomorrow’s fuel today; hydrogen generated on-demand, on-site, off-grid o No storage or delivery issues as with other hydrogen generation processes o No reformers o No hydrogen processors o No electrolysis o No post-production compression or storage o No expensive new hydrogen infrastructure required o Novel packaging of aluminum powder & additives into cartridges o Inserting cartridge and water into portable generator produces .999 pure hydrogen · Cost-effective total system life cycle o Abundant, inexpensive raw materials (aluminum + additives) o Low-cost production o Novel and efficient hydrogen generation process - no energy consumption in creating or compressing hydrogen o Commercially usable neutral byproducts – spent powder is recyclable · Environmentally friendly and safe o Non-toxic, impurity-free products throughout life-cycle o Pollution-free, safe and manageable production processes o Clean burn - no harmful emissions; no carbon monoxide, carbo dioxide, or sulfur compounds produced o Reaction initiated under ambient conditions - no external energy input required · Competitive advantages o Generates 1.2 cubic meters of hydrogen per 1kg of aluminum – 95% efficiency is 10% better than for methanol reforming o None of methanol’s highly toxic or inflammable qualities o Demonstrated gravimetric hydrogen storage capacity of 10% is equivalent to methanol without the safety/handling downsides o No toxic/hazardous/corrosive disposal or transportation issues with fuel (active or spent) as with other hydrogen generation technologies o No degradation in production of hydrogen by cartridges during lifetime storage testing o Very high usable energy densities – 3.2kWh/l and 3.1kWh/kg – up to 5X greater energy density than Lithium-ion batteries · Practical ability to engineer reactions at required scales and durations · Can displace current technologies/products Other potential products include hydrogen/steam generators including turbine-based underwater propulsion systems, drop-in recyclable cartridges and flameless heater packs. Ours is an enabling technology that can deliver up to five times the energy density (runtime) of lithium batteries, which can open up doors for new power applications. Of equal importance to the weather balloon market, the PBIS product family can easily be tailored to feed fuel cells to generate electricity for back-up, stand-by, auxiliary and portable power. We have had ongoing discussions with major fuel cell companies regarding technology collaboration for other applications. -6- In November 2013, NovoFuel signed an agreement with Genport, srl of Italy to combine and integrate their technologies, assets and operations into NovoFuel based on certain future financing conditions. A lengthydue diligence process convinced both parties that the prospective business combination can result in a new multinational alternative energy corporation with unique capabilities and opportunities. Genport and NovoFuel explored various transaction structures and vehicles for combining their businesses and operations. NovoFuel’s objective is to seek a private financing of up to $4,500,000 to support working capital and development efforts to integrate, and roll out advanced portable and backup power products in response to growing global demands. With the signing of this agreement, efforts began by NovoFuel and its banking advisor to evaluate a variety of private and strategic financing options. The terms of the agreement are contingent upon closing of the financing. The parties believe that the synergistic combination of Genport’s hybrid fuel cells, solar power systems, and lithium-ion battery packs, along with NovoFuel Power’s AlumiFuel hydrogen generation systems, can bring powerful alternative energy capabilities to the global marketplace. The above terms, conditions, and market focus are embodied in a Memorandum of Agreement, signed on October 30, 2013. Following the closing of the transaction if it occurs, NovoFuel will have operations in the United States and Italy. The same AlumiFuel hydrogen generation technology used for lift gas applications, such as the PBIS-2000 being field tested by the USAF Special Operations Command can be applied to backup and hybrid power generation. The large ($6 billion+) and growing worldwide back-up and hybrid generation power market, traditionally served by lead-acid batteries and gasoline or diesel generators, is increasingly adopting hydrogen PEM fuel cell systems combined with lithium-ion batteries to replace these earlier technologies. All of the U.S. wireless Telecom carriers have begun installing fuel cell-based backup power systems, and NovoFuel has had discussions with key players in this market about applying the combination of AlumiFuel and Genport technologies. The Hydrogen Economy Current applications include selected utility vehicles, and back-up, auxiliary, portable and remote power generation. Although Honda Motor Corporation currently produces a vehicle for lease in California, it is anticipated a mass market for automotive applications won't occur until later in this decade. Current public perception is that the hydrogen economy is tied to the automotive market. The Company believes the following must occur to commercialize automotive applications: volume manufacturing, lower cost and increased reliability of hydrogen fuel cells must be achieved; automakers must adopt the increased use of fuel cells; a new fuel distribution infrastructure including bulk hydrogen production plants near dispersed customers, (e.g. service stations) must be built. The Company believes there is limited public awareness of substantial and growing pre-automotive markets being driven by early adopters of hydrogen technology. These technologies include hydrogen fuel cells for back-up, portable and auxiliary power applications as well as the delivery of longer run-times, lower emissions, cheaper operations than present battery, generator sets, diesel, and other technologies. -7- The Company also believes its technology can impact the hydrogen economy through the favorable economics of supply and demand and a push for “green” energy to drive the hydrogen industry to evolve on many scales for many applications. As the increased demand for pre-automotive fuel cells will decrease cost of components and create viable supplier base for automotive fuel cells, API believes it is in the forefront of the transition to the hydrogen economy. Our technology and products will help accelerate the transition including “sweet spot” applications (back-up, portable, auxiliary and remote power) to facilitate increased usage and capability of hydrogen fuel cells. We believe we can leverage our cheaper logistics chain to replace delivery of hard-to-handle K-cylinders for hydrogen storage. The Company’s unique non-fuel cell applications can facilitate early market entry and a providing a source of revenue while fuel cell applications mature. In today’s pre-automotive market, hydrogen can be used to power nearly every end-use energy need. Fuel cells— which directly convert the chemical energy in hydrogen to electricity with only water and heat as byproducts—are the key to making it happen. Hydrogen-fueled Polymer Electrolyte Membrane (also called Proton Exchange Membrane or “PEM”) fuel cells are leading can­didates for use in fuel cell vehicles. Although it will be a while before fuel cell vehicles reach every dealer’s showroom, PEM fuel cells are commer­cially available today for certain applica­tions – most notably: backup power (1-10kW), portable power (50W – 1kW), and specialty vehicles. The largest of these near-term markets is emergency backup power, with an addressable market of $5 billion in the near term. Today’s commercially available PEM fuel cells are particularly appropriate for these applications requiring intermittent backup. This includes a wide range of communication and data control systems for which backup power is essential. Backup power technologies currently include batteries and generators operat­ing on diesel, propane, or gasoline. Most backup power communication and control systems use a combination of generators and batteries to provide redundancy to avoid service disruptions. Although these systems are reliable and well established, concerns with bat­teries and generators are encouraging customers to seek out alternatives that provide high reliability and durability at a reasonable cost. Compared to batteries, fuel cells offer longer continuous runtime and greater durability in harsh outdoor environments under a wide range of temperature conditions. With fewer mov­ing parts, they require less maintenance than both generators and batteries. They can also be monitored remotely, reducing actual maintenance time. Compared to generators, fuel cells are quieter and have no emissions.PEM fuel cells can also offer significant cost advantages over both battery-gen­erator systems and battery-only systems when shorter run-time capability of up to three days is sufficient. In a study for the U.S. Department of Energy, Battelle Memorial Institute analyzed lifecycle costs of emergency response radio towers, comparing fuel cells with 2 kW battery-only backup of 8 hours and 5 kW battery-generator backup of 52 hours, 72 hours, and 176 hours. On a lifecycle basis, PEM fuel cells can provide service at substantially lower total cost than current technologies (the higher cost of the 176- hour fuel cell system results from the cost of hydrogen storage tank rental). Portable Power applications, including emergency response, man-portable soldier power, battery charger, emergency medical equipment power, outdoor mobile camera surveillance, entertainment mobile power and recreational power, represent a $3.3 billion market in the near term. As each year passes, hydrogen fuel cells capture an increasingly larger share of this market from older technologies such as fossil-fuel gensets and batteries. Moreover, novel hybrid solutions can involve a combination of fuel cells and lithium-ion batteries. -8- Competition Since hydrogen power generation technologies have the potential to replace existing power products, competition will come from improvements to current power technologies and from new alternative energy technologies. Each potential target market is currently serviced by existing manufacturers with existing customers and suppliers. These manufacturers use proven and widely accepted technologies such as internal combustion engines and turbines as well as coal, oil, electricity and nuclear powered generators. There are a number of companies using reforming technologies for hydrogen generation, including, Airgas, H2Gen, Air Products, HyGear, and others. While many of these companies are further down the commercialization and production road, we believe our hydrogen generation technology is less expensive than a reformer-based approach for potential target applications, and that the technology is superior to other non-reforming hydrogen generation technologies in terms of cost, weight, safety and use of non-toxic materials. Additionally, there are competitors working on developing technologies using other than hydrogen power generation systems (such as fuel cells, advanced Lithium-ion batteries, battery/fuel cell hybrids and hybrid battery/ICEs) like Ballard Power and Plug Power in certain targeted markets. There are many different individuals, institutions and companies across the United States, Canada, Europe and Japan, including corporations, national laboratories and universities that are actively engaged in the development and manufacture of alternative energy technologies including hydrogen generation technologies. Each of these competitors has the potential to capture market share in any potential future target markets. Many of these competitors have substantial financial resources, customer bases, strategic alliances, manufacturing, marketing and sales capabilities, and businesses or other resources which give them significant competitive advantages over us. Government Regulation We are not currently subject to any specific governmental regulations other than those common to any operating business. While we believe our hydrogen power generation products are environmentally benign, we may be subject to national or local environmental laws regarding the disposal or recycling of aluminum or water waste or other unforeseen by-products from our developing technologies. Additionally, we may be subject to customary regulations related to the shipment of hazardous materials for our AlumiFuel cartridges. It is possible that we will encounter industry-specific government regulations in the future in any jurisdictions in which we may operate. Regulatory approvals may be required for the design, installation and operation of stationary and mobile hydrogen fuel stations and other fuel cell systems should we successfully develop and implement those products. It is our intention to comply with all necessary governmental regulations that may be imposed on products or services we develop for commercial use. Any delay in gaining necessary regulatory approval for future products or services could cause a delay in our development and growth. -9- Research and Development We have expensed $593 on direct research and development costs during the past two years expensed in the fiscal year ended December 31, 2012. All of these costs were borne by us. These amounts do not include the day-to-day operating costs associated with our operations but do include expenses for laboratory supplies, design and development costs not directly related to the manufacturing process of our products. We now consider the company ready for commercialization and will only expend further research and development costs in anticipation of future new products, if any. Employees We currently have one full-time employee located in the Philadelphia area. This does not include our corporate officers who each devote at least thirty hours per week on the operations of the Company, outsourced administrative personnel or our Chief Technical Officer who works as a consultant on an as needed basis. ITEM 1A. RISK FACTORS The purchase of shares of our common stock is very speculative and involves a very high degree of risk. An investment in our stock is suitable only for the persons who can afford the loss of their entire investment. Accordingly, investors should carefully consider the following risk factors, as well as other information set forth herein, in making an investment decision with respect to securities of Inhibiton. The market price of our common stock fluctuates significantly. The market price of our common shares fluctuates significantly in response to factors, some of which are beyond our control, such as: · the announcement of new products or product enhancements by us or our competitors; · developments concerning intellectual property rights and regulatory approvals; · quarterly variations in our and our competitors’ results of operations; · changes in earnings estimates or recommendations by securities analysts; · developments in our industry; and · general market conditions and other factors, including factors unrelated to our own operating performance. · dilution and increases in our shares outstanding including issuances under convertible notes and debentures Further, the stock market in general has recently experienced extreme price and volume fluctuations. Continued market fluctuations could result in extreme volatility in the price of our common shares, which could cause a decline in the value of our common shares. You should also be aware that price volatility might be worse if the trading volume of our common shares is low. -10- Because we gained access to the public markets pursuant to a share exchange, we may not be able to attract the attention of major brokerage firms. Additional risks may exist since we gained access to the public markets through a share exchange. Security analysts of major brokerage firms may not cover us since there is no incentive to brokerage firms to recommend the purchase of our common stock. No assurance can be given that brokerage firms will want to conduct any secondary offerings on our behalf in the future. Trading of our common stock is limited and changes to the OTCQB may result in the Company moving to the OTC Pink market. Trading of our common stock is conducted on the OTC Markets Group's OTCQB. This has adversely effected the liquidity of our securities, not only in terms of the number of securities that can be bought and sold at a given price, but also through delays in the timing of transactions and reduction in security analysts' and the media's coverage of us. This may result in lower prices for our common stock than might otherwise be obtained and could also result in a larger spread between the bid and asked prices for our common stock. In addition, the OTCQB recently announced that they will soon require that all companies on the OTCQB pay certain fees and maintain a minimum bid price of $0.01 per share. As our common stock routinely trades below that price, we may not be able to meet the requirements to remain on the OTCQB and may begin trading on the OTC Pink market. Because it is a “penny stock,” it will be more difficult for you to sell shares of our common stock. Our common stock is a “penny stock.” Broker-dealers who sell penny stocks must provide purchasers of these stocks with a standardized risk-disclosure document prepared by the SEC. This document provides information about penny stocks and the nature and level of risks involved in investing in the penny-stock market. A broker must also give a purchaser, orally or in writing, bid and offer quotations and information regarding broker and salesperson compensation, make a written determination that the penny stock is a suitable investment for the purchaser, and obtain the purchaser’s written agreement to the purchase. The penny stock rules may make it difficult for you to sell your shares of our stock. Because of the rules, there is less trading in penny stocks. Also, many brokers choose not to participate in penny-stock transactions. Those brokers that do accept penny stocks are applying more stringent rules and requiring significant documentation for depositing stock certificates into brokerage accounts. Accordingly, you may not always be able to deposit and resell shares of our common stock publicly at times and prices that you feel are appropriate. In addition, restrictions placed on electronic transfer of our common stock may significantly increase the time it takes for stockholders to collect on stock sales transactions once their shares are sold. Our stock has been subjected to a DTC “Chill” that restricts the trading of our common stock to paper certificates making trading our stock more difficult. Our common stock has been, but is not currently as of the filing of this report, subject to a “Chill” by the Depository Trust Company (“DTC”) which restricts the electronic trading of our common stock and forces that trading to be completed through paper certificates. This limits a stockholders’ ability to purchase and sell our stock and may cause delays in a stockholders’ ability to deposit stock into brokerage accounts and/or experience refusals to accept our stock by larger brokerage firms. Although our stock is not currently subject to a “Chill”, if one is again imposed on us by the DTC in the future, such action may prevent our stockholders from being able to trade their shares on a timely basis as well as incur additional fees and expenses to trade our stock. -11- Risks Related to Our Business We currently have limited product revenues and will need to raise additional capital to operate our business. We generated only $13,400 and $61,134 in revenues in 2013 and 2012. While we anticipate we may generate further limited revenues from the sale of our PBIS portable balloon inflation devices and may have further R&D income from other projects in the future, any revenues generated from those sales in the fiscal year ending December 31, 2014 will not be sufficient to fund our operating needs during 2014 and there is no assurance any revenues in future periods will be sufficient to fund our operating needs. Therefore, for the foreseeable future, we will have to fund our operations and capital expenditures from additional financing, which may not be available on favorable terms, if at all. If we are unable to raise additional funds on acceptable terms, or at all, we may be unable to complete further product development or have the funds necessary to buy the raw materials for future orders. Any additional sources of financing will likely involve the sale of our equity securities or issuance of debt instruments convertible into shares of our common stock, which will have a substantial dilutive effect on our stockholders. During 2012 and 2013, our primary source of financing was from the issuance of convertible debt that resulted in a significant increase in our shares outstanding. This trend is expected to continue for the foreseeable future. We are not currently profitable and may never become profitable. We have a history of significant losses and expect to incur substantial losses and negative operating cash flow for the foreseeable future, and we may never achieve or maintain profitability. Even if we succeed in developing and commercializing one or more products, we expect to incur substantial losses for the foreseeable future and may never become profitable. We also expect to continue to incur significant operating and capital expenditures and anticipate that our expenses will not be offset by our revenues in any substantial way. We also expect to experience negative cash flow for the foreseeable future as we work to commercialize our technology while funding our operating losses and capital expenditures. As a result, we will need to generate significant revenues or raise additional capital in order to achieve and maintain profitability. We may not be able to generate these revenues or achieve profitability in the future. Our failure to achieve or maintain profitability could negatively impact the value of our stock. We have raised capital through the use of convertible debt instruments that causes substantial dilution to our stockholders. Because of the size of our Company and its status as a "penny stock" as well as the current economy and difficulties in companies our size finding adequate sources of funding, we have been forced to raise capital through the issuance of convertible notes and other debt instruments. These debt instruments carry favorable conversion terms to their holders of up to 60% discounts to the market price of our common stock on conversion and in many cases provide for the immediate sale of our securities into the open market. Accordingly, this has caused significant dilution to our stockholders and will continue to do so in 2014 and the foreseeable future. As of December 31, 2013, we had approximately $483,000 in convertible debt outstanding. This convertible debt balance as well as additional convertible debt we incur in the future will cause substantial dilution to our stockholders. -12- The hydrogen power technology development business has a limited operating history on which to evaluate our business plan and currently possesses unproven hydrogen generation technology. We will be required to continue engineering development on our hydrogen power generation technology against specific target applications and products. Our business plan is subject to further product development and there is a lack of meaningful historical financial data that makes it difficult to evaluate its prospects. To the extent that we are able to implement our business plan, our business will be subject to all of the problems that typically affect a business with a limited operating history, such as unanticipated expenses, capital shortfalls, delays in technology development and possible cost overruns. We may not be able to achieve commercialization of any new products on the timetable we anticipate, or at all. We cannot guarantee that we will be able to continue to develop commercially viable hydrogen power generation products on the timetable we anticipate, or at all. The continued commercialization of hydrogen power generation products require substantial technological advances to improve the efficiency, functionality, durability, reliability, cost and performance of these products and to develop commercial volume manufacturing processes for these products. Developing the technology for high-volume commercialization may require substantial capital, and we cannot assure you that we will be able to generate or secure sufficient funding on acceptable terms to pursue commercialization plans on a larger scale. In addition, before any new product can be released to market, it must be subjected to numerous field tests. These field tests may encounter problems and delays for a number of reasons, many of which are beyond our control. If these field tests reveal technical defects or reveal that our potential products do not meet performance goals, including useful life, reliability, and durability, our commercialization schedule could be delayed, and potential purchasers may decline to purchase future systems and products. The commercialization of hydrogen power generation systems also may depend on our ability to significantly reduce the costs of future systems and products. We cannot assure you that we will be able to sufficiently reduce the cost of these products versus existing technologies without reducing performance, reliability and durability, which would adversely affect consumers’ willingness to buy future products. We cannot assure you that we will be able to successfully execute our business plan. The execution of our business plan poses many challenges and is based on a number of assumptions. We cannot assure you that we will be able to execute our business plan. Narrowing the scope of our development activities may not accelerate product commercialization. If we experience significant cost overruns on any of our product development programs, or if our business plan is more costly than anticipated, certain research and development activities may be delayed or eliminated, resulting in changes or delays to our commercialization plans. We also cannot assure that we will complete any transaction with Genport resulting from the Memorandum of Understanding signed in October 2013 as it requires us to raise at least $4.5 million dollars in order to complete any potential business combination. -13- Potential fluctuations in our financial and business results makes forecasting difficult and may restrict our access to funding for our commercialization plan. We expect our operating results to vary significantly from quarter to quarter and even year to year. As a result, quarter to quarter or year to year comparisons of these operating results are not expected to be meaningful. Due to our hydrogen power technology business’ stage of development, it is difficult to predict potential future revenues if any or results of operations accurately. It is likely that in one or more future quarters our operating results will fall below the expectations of investors or securities analysts, if any, who follow our Company. In addition, investors or security analysts may misunderstand our business decisions or have expectations that are inconsistent with our business plan. This may result in our business activities not meeting their expectations. Not meeting investor or security analyst expectations may materially and adversely impact the trading price of our common shares, and increase the cost and restrict our ability to secure required funding to pursue our commercialization plans. A mass market for our products may never develop or may take longer to develop than we anticipate. The hydrogen power generation systems we currently market and intend to market are sold in markets that are still emerging or may be subject to governmental spending cutbacks. As a result, we do not know whether end-users will want to use those products. The development of a mass market for the hydrogen power generation technology may be affected by many factors, some of which are beyond our control, including the emergence of newer, more competitive technologies and products, the future cost of raw materials used by our systems, regulatory requirements, consumer perceptions of the safety of any developed products and related fuels, and consumer reluctance to buy a new product. If a mass market fails to develop or develops more slowly than anticipated, we may be unable to recover the losses it will have incurred in the development of our current and potential future products and may never achieve profitability. In addition, we cannot guarantee that we will be able to develop, manufacture or market any products if sales levels do not support the continuation of those products. Regulatory changes could hurt the market for our products. Changes in existing government regulations and the emergence of new regulations with respect to hydrogen generation systems may hurt the market for any developed products. Environmental laws and regulations in the U.S. and other countries have driven interest in alternate energy systems. We cannot guarantee that these laws and policies will not change. Changes in these laws and other laws and policies or the failure of these laws and policies to become more widespread could result in consumers abandoning their interest in hydrogen generation systems in favor of alternative technologies. In addition, as alternative energy products are introduced into the market, the governments in countries we intend to market our products may impose burdensome requirements and restrictions on the use of these technologies that could reduce or eliminate demand for some or all of our potential products. -14- If we fail to protect our intellectual property rights, competitors may be able to use our technology, which could weaken our competitive position, eliminate the potential for future revenue and increase costs. We believe that our long-term success will depend to a large degree on our ability to protect the proprietary technology that we have developed or any other technology that we may develop or acquire in the future. Although we intend to aggressively pursue anyone we reasonably believe is infringing upon our intellectual property rights, initiating and maintaining suits against third parties that may infringe upon those intellectual property rights will require substantial financial resources. In addition, significant financial resources could be required to defend against any suits brought against us claiming our infringement of others’ intellectual property rights. We may not have the financial resources to bring or defend such suits and if it such suits emerge, we may not prevail. Regardless of our success in any such actions, we could incur significant expenses in connection with such suits. Failure to protect any intellectual property rights could seriously harm our business and prospects because we believe that developing new systems and products that are unique to us is critical to our success. We will rely on patent, trade secret, trademark and copyright law to protect our intellectual property. However, some of the intellectual property may not be covered by any patent or patent application, and certain patents will eventually expire. We cannot assure that any present or future issued patents will protect the technology. Moreover, our patent position is subject to complex factual and legal issues that may give rise to uncertainty as to the validity, scope and enforceability of a particular patent. Accordingly, there is no assurance that: · any of the patents or patent applications developed, acquired or licensed by us will not be invalidated, circumvented, challenged, rendered unenforceable, or licensed to others; or · any potential future patent applications will be issued with the breadth of claim coverage sought by us, if issued at all. In addition, effective patent, trademark, copyright and trade secret protection may be unavailable, limited or not applied for in certain countries. We may also seek to protect any proprietary intellectual property, including intellectual property that may not be patented or patentable, in part by confidentiality agreements and, if applicable, inventors’ rights agreements with strategic partners and employees. We can provide no assurance that these agreements will not be breached, that we will have adequate remedies for any breach or that such persons or institutions will not assert rights to intellectual property arising out of these relationships. Future intellectual property may be acquired without typical representations and warranties. If necessary or desirable, we may seek further licenses under the patents or other intellectual property rights of others. However, we can give no assurances that we will obtain such licenses or that the terms of any offered licenses will be acceptable to us. The failure to obtain a license from a third party for intellectual property we use could cause us to incur substantial liabilities and to suspend the development, manufacture or shipment of products or our use of processes requiring the use of such intellectual property. -15- We may be involved in intellectual property litigation that causes us to incur significant expenses or prevents us from selling any developed products. We may become subject to lawsuits in which it is alleged that we have infringed the intellectual property rights of others or commence lawsuits against others who we believe are infringing upon our rights. Involvement in intellectual property litigation could result in significant expense, adversely affecting the development of the challenged product or intellectual property and diverting the efforts of our technical and management personnel, whether or not such litigation is resolved in its favor. In the event of an adverse outcome as a defendant in any such litigation, we may, among other things, be required to: · pay substantial damages; · cease the development, manufacture, use, sale or importation of any developed products that infringe upon other patented intellectual property; · expend significant resources to develop or acquire non-infringing intellectual property; · discontinue processes incorporating infringing technology; or · obtain licenses to the infringing intellectual property. We can provide no assurance that we would be successful in such development or acquisition, or that such licenses would be available upon reasonable terms. Any such development, acquisition or license could require the expenditure of substantial time and other resources and could have a material adverse effect on our business and financial results. We will face significant competition. As alternative energy technologies including hydrogen power generation technologies have the potential to replace existing power products, competition for those products will come from current power technologies, from improvements to current power technologies and from new alternative power technologies, including other types of alternative energy technologies. Each of our target markets is currently serviced by existing manufacturers with existing customers and suppliers. These manufacturers use proven and widely accepted technologies such as internal combustions engines and turbines as well as coal, oil and nuclear powered generators. Additionally, there are competitors working on developing technologies other than hydrogen power generation systems (such as fuel cells, advanced Lithium-ion batteries and battery/fuel cell hybrids) in each of our targeted markets. Some of these technologies are as capable of fulfilling existing and proposed regulatory requirements as our technology. There are many different individuals, institutions and companies across the United States, Canada, Europe and Japan, including corporations, national laboratories and universities that are actively engaged in the development and manufacture of alternative energy technologies including hydrogen generation technologies. Each of these competitors has the potential to capture market share in any of our future target markets. Many of these competitors have substantial financial resources, customer bases, strategic alliances, manufacturing, marketing and sales capabilities, and businesses or other resources which give them significant competitive advantages over the Company. -16- The loss of the services of certain key employees, or the failure to attract additional key individuals, would materially adversely affect our business. Our success will depend on the continued services of certain technology development and marketing personnel. In addition, our success depends in large part on our ability in the future to attract and retain key management, engineering, scientific, manufacturing and operating personnel. Recruiting personnel for the alternative energy industries is highly competitive. We cannot guarantee that we will be able to attract and retain qualified executive, managerial and technical personnel needed for the development of potential products business. Our failure to attract or retain qualified personnel could have a material adverse effect on our business. Liquidity issues, discussed earlier, could severely impact our ability to attract qualified key personnel or retain existing personnel. Hydrogen products use inherently dangerous, flammable fuels, which could subject our business to product liability claims. Hydrogen technology exposes us to potential product liability claims that are inherent in hydrogen and products that use hydrogen. Our products utilize fuel canisters to be sold by us that may be considered hazardous materials and subject us to certain rules and regulations for the manufacture, sale and transport of hazardous materials. Hydrogen is a flammable gas and therefore a potentially dangerous product. Any accidents involving our technology or products could materially impede widespread market acceptance and demand for hydrogen energy products. In addition, we may be held responsible for damages beyond the scope of any insurance coverage. We also cannot predict whether we will be able to maintain any necessary insurance coverage on acceptable terms. Our business may be concentrated in countries outside of the United States. We intend to market our hydrogen generation products to countries outside of the United States both through our operating subsidiary AFPI and potentially through partners including our proposed transaction with Novofuel and Genport, srl. We will be subject to the risks and uncertainties inherent in doing business outside of the United States including varied governmental laws, rules and regulations as well as import and export restrictions. There is no assurance we will be successful in complying those laws, rule or regulations or that we will not inadvertently fail to comply. Failure to comply with the laws, rule and/or regulations in the various countries we intend to market our products could put us at risk for governmental actions that could inhibit our ability to transaction business in those countries. This could also expose us to significant costs for fines, tariffs, litigation, or other risks related to governmental actions. Restrictions on currency exchange and fluctuations in foreign currency rates may limit our ability to receive and use our revenues effectively. Foreign exchange transactions subject us to significant foreign exchange controls and may require the approval of governmental authorities both in and outside the Unites States. In addition, foreign currency fluctuations expose us to certain risks and uncertainties of doing business in foreign currencies and we may incur substantial losses as a result of those fluctuations. AFPI is no longer listed on the Deutsche Börse Frankfurt Stock Exchange and there is not guarantee that we will be able to find another suitable exchange to list AFPI's common stock. The Company's subsidiary AFPI was traded on the Deutsche Börse Frankfurt First Quotation Board until December 2012 under the symbol "9AP" at which time the Deutsche Börse Group closed the First Quotation board on which 9AP traded. Therefore, at present, there is no trading market for AFPI's common stock. While the Company has identified the GXG Markets as an alternative market there is no assurance that a listing will be successful on that or any other acceptable stock exchange and if not, that the Company can find a suitable market for listing of AFPI's common stock. As a result, the Company may no longer be able to pursue funding opportunities utilizing AFPI and the shareholders of AFPI may not ever be able to trade their common stock. -17- ITEM 2. PROPERTIES. Our executive offices are located at 7315 East Peakview Avenue, Englewood, Colorado 80111 and are provided to us on a month to month basis by a corporation in which our officers and director are affiliated. During 2013 and 2012 we paid $1,200 per month for these facilities, which increased to $1,500 in January 2014. This monthly fee includes the use of office space as well as the use of business machines, telephone equipment and other office equipment and supplies. The Company paid rent for office space and facilities of our President in West Palm Beach, Florida totaling $5,341 in 2012, with no fees paid in 2013, but is under no lease obligations with respect to that facility. Effective on July 1, 2009, API entered into a lease for its primary office and laboratory space in the University City Science Center in Philadelphia, Pennsylvania. Totaling approximately 2,511 square feet, the term of the agreement is for five years and six months expiring on December 31, 2014. In November 2011, API vacated these premises. Terms of the lease called for the following payments: months one through three $0; months four through nine at half rent of $3,871; months ten through twelve at $7,742; months thirteen through twenty-four at $7,936; and increasing at the rate of 2.5% until the least term was to end in 2014. In addition, the Company was obligated to pay certain common area maintenance fees that were $1,886 per month in 2011. Please see legal proceedings below for more information on a settlement reached with the landlord in 2013 regarding this lease. The Company's subsidiary APTI currently leases an executive office in the Philadelphia area on a month-to-month basis for monthly rent of $217 plus associated fees. ITEM 3. LEGAL PROCEEDINGS. On November 30, 2011, API was notified that a Judgment by Confession had been entered against it in the Court of Common Pleas Philadelphia County in Philadelphia, Pennsylvania by Wexford-UCSC II, L.P., its former landlord. The Judgment by Confession assesses total damages of $428,232, which is comprised of the following: $73,995 for unpaid monthly rent, maintenance fees, interest and late charges for the period through November 30, 2011; attorney's fees of $5,000; rent and maintenance charges of $10,020 for December 2011; and the value of future rent payments for the period from January 1, 2012 to December 31, 2014 of $339,217. The complaint alleged a breach of contract and event of default for API related to this lease. As of March 31, 2013, the Company had recorded $67,429 in rent expense that was included in "accounts payable, other" as of that date. The additional judgment amount totaling $360,803 was expensed as "litigation contingency" on our statements of operations and is recorded under the same name as a liability on balance sheets at March 31, 2013. We reached a Settlement Agreement with Wexford-UCSC II, L.P. in May 2013. Pursuant to the terms of the Settlement Agreement, the Company paid a cash payment of $2,000 and issued a Convertible Promissory Note in the amount of $75,000, as described more fully as "Wexford Convertible Note" in Note 3 - Notes Payable above. Also pursuant to the terms of the Settlement Agreement, AlumiFuel Power, Inc., AlumiFuel Power Corporation and all affiliated entities and persons have been fully released. As a result of this settlement, we recorded a gain of $351,232 listed as litigation contingency under "other income (expense" on our statements of operations for the difference between the total assessed damages of $428,232 and the settlement amount valued at $77,000. ITEM 4. MINE SAFETY DISCLOSURES. Not applicable. -18- PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. (a)Market information Our common stock is not listed on any exchange; however, market quotes for the Company’s common stock (under the symbol “AFPW”) may be obtained from the OTC Markets "QB" platform (“OTCQB”). The OTCQB is a regulated quotation service that displays real-time quotes, last-sale prices and volume information in over-the-counter (“OTC”) securities. The following table sets forth, for the indicated fiscal periods, the high and low sales prices (as reported by the OTCQB) for the Company’s common stock. Effective on April 24, 2013, the Company effectuated a 1 for 200 reverse stock split and as a result, all sales prices for periods prior to April 24, 2013 have been restated to reflect that reverse stock split. Price High Low Fiscal year ended December 31, 2013 Quarter ended December 31, 2013 $ $ Quarter ended September 30, 2013 $ $ Quarter ended June 30, 2013 $ $ Quarter ended March 30, 2013 $ $ Fiscal year ended December 31, 2012 Quarter ended December 31, 2012 $ $ Quarter ended September 30, 2012 $ $ Quarter ended June 30, 2012 $ $ Quarter ended March 30, 2012 $ $ The prices set forth in this table represent quotes between dealers and do not include commissions, mark-ups or mark-downs, and may not represent actual transactions. (b)Holders The number of record holders of our common stock as of March 31, 2014, was 167 according to our transfer agent. This amount excludes an indeterminate number of shareholders whose shares are held in “street” or “nominee” name at a brokerage firm. (c)Dividends We have never declared or paid a cash dividend on our common stock and do not anticipate paying any cash dividends in the foreseeable future. (d)Securities authorized for issuance under equity compensation plans We have the following securities authorized for issuance under our equity compensation plans as of December 31, 2013, including options issued under our 2009 Stock Incentive Plan approved by our security holders effective May 26, 2009. -19- Equity Compensation Plan Information Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders $ -0- Equity compensation plans not approved by security holders -0- $ -0- -0- Total $ -0- Recent Sales of Unregistered Equity Securities During the three month period from October 1, 2013 to December 31, 2013 we issued395,482,141 shares of our common stock upon the conversion of $60,028 in principal and $3,749 in accrued interest on our various convertible notes and debentures. In addition, $102,450 was recorded for additional derivative liability and interest expense for a total cost to the Company of $166,227 or $0.0004 per share. We offered and sold the securities in reliance on an exemption from federal registration under Section 4(2) of the Securities Act of 1933 and Rule 506 promulgated thereunder. We relied on this exemption and rule based on the fact that there were a limited number of investors, all of whom were accredited investors and (i) either alone or through a purchaser representative, had knowledge and experience in financial and business matters such that each was capable of evaluating the risks of the investment, and (ii) we had obtained subscription agreements from such investors indicating that they were purchasing for investment purposes only. The securities were not registered under the Securities Act and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. The disclosure contained herein does not constitute an offer to sell or a solicitation of an offer to buy any securities of the Company, and is made only as permitted by Rule 135c under the Securities Act. ITEM 6. SELECTED FINANCIAL DATA. This information is not required for Smaller Reporting Companies. -20- ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. General: The following discussion and analysis of our financial condition and results of operations should be read in conjunction with the Company’s consolidated financial statements and notes thereto for the years ended December 31, 2013 and 2012. The independent auditors’ reports on our financial statements for the years ended December 31, 2013 and 2012 include a “going concern” explanatory paragraph that describes substantial doubt about our ability to continue as a going concern. Management’s plans in regard to the factors prompting the explanatory paragraph are discussed below and also in Note 1 to the audited consolidated financial statements for the year ended December 31, 2013. While our independent auditor has presented our financial statements on the basis that we are a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business over a reasonable length of time, they have raised a substantial doubt about our ability to continue as a going concern. For the fiscal year ended December 31, 2013, the financial statements include the results of the Company and its subsidiaries NovoFuel, API, HPI, AFPI, and APTI. For the fiscal year ended December 31, 2012, the financial statements include the results of the Company and its subsidiaries API, HPI, AFPI, and APTI. The Company is a an early production stage alternative energy company that generates hydrogen gas and steam for multiple niche applications requiring on-site, on-demand fuel sources. Our hydrogen drives fuel cells for back-up, remote, and portable power, fills inflatable devices such as weather balloons, and can replace costly, hard-to-handle and high pressure K-Cylinders. Its steam/hydrogen output is also being designed to drive turbine-based underwater propulsion systems and auxiliary power systems. We feel we have significant differentiators in performance, adaptability, safety and cost-effectiveness in its target market applications, with no external power required and no toxic chemicals or by-products. Our technology is based on the exothermic reaction of aluminum powder and water, combined with proprietary additives which act as catalysts, initiators and reactants. Novel packaging of the aluminum powder and additives into cartridges enables them to be inserted into a generator/reactor, where an infusion of water results in the rapid generation of highly pure hydrogen and superheated steam. We have a seasoned management team and have developed working relationships with certain major industry players as path-to-market partners, including major defense contractors and commercial fabricators of the company’s reactors and cartridge products on an outsourcing basis. We have completed the design and engineering modifications necessary and begun limited production of our Portable Balloon Inflation Systems. In September 2011, we received an order from the United State Air Force Strategic Operations Command to produce one PBIS-2000 portable balloon inflation device. This order, originally scheduled for delivery in the first quarter of 2012, and was delivered in April 2012 producing revenue of $61,134. In the fourth quarter ended December 31, 2012, the U.S. Air Force returned the PBIS-2000 unit to the Company to make certain paid design improvements. The work was completed in January 2013 and the unit was returned to the Air Force at that time. Revenue from the design improvements of $13,440 were recorded in the first quarter of 2013 with all costs related to the improvements in 2012 recorded as "work in progress" on our balance sheets at December 31, 2012. -21- LIQUIDITY AND CAPITAL RESOURCES To address the going concern situation addressed in our financial statements at December 31, 2013 and 2012, we anticipate we will require over the next twelve months approximately $900,000 of additional capital to fund the Company’s operations. This amount does not include any amounts that may be necessary to pay off existing debt or accrued expenses. We presently believe the source of funds will primarily consist of several components that include: debt financing, which may include further loans from our officers or directors as detailed more fully in the accompanying financial statements; the sale of our equity securities in private placements or other equity offerings or instruments; as well as minimal cash flows from operations through the production of PBIS reactors and the resultant sales of AlumiFuel cartridges. As in 2013, during 2014 we anticipate a majority of our capital resources will come from convertible debt instruments. These instruments typically contain a significant discount to the market value of our common stock of up to 60% causing the issuance of shares below market value prices causing substantial dilution to our stockholders. During the year ended December 31, 2013, we received a net of approximately $428,000 from our financing activities, primarily from the issuance of convertible and other notes payable totaling $516,616. These amounts were offset by approximately $82,000 in payments on various notes payable. This is compared to cash provided by financing activities of $601,000 in the year ended December 31, 2012 primarily from the issuance of convertible and other notes payable totaling $859,318. In the year ended December 31, 2013, net cash used in operating activities was $423,458. This compared to net cash used in operating activities of $598,583 for same period in 2012. The 2013 amount included a $1,193,249 net loss that included approximately $546,818 in non-cash charges and credits to operating assets and liabilities primarily from increases in derivative liabilities and amortization of discount on debentures payable related to our convertible notes outstanding, that was partially offset by the recovery of bad debt from payments by FFFC. The 2011 amount included a $2,305,265 net loss that included approximately $1,242,250 in non-cash charges and credits to operating assets and liabilities primarily from increases in derivative liabilities and amortization of discount on debentures payable related to our convertible notes outstanding. We can make no assurance that we will be successful in raising the funds necessary for our working capital requirements as suitable financing may not be available and we may not have the ability to sell either equity or debt securities under acceptable terms or in amounts sufficient to fund our needs. Our inability to access various capital markets or acceptable financing could have a material effect on our commercialization efforts, results of operations and deployment of our business strategies and severely threaten our ability to operate as a going concern. This includes raising the $4.5 million necessary to move forward with the equity exchange between NovoFuel and Genport, which there is no assurance we can complete. During the remainder of our fiscal year and for the foreseeable future, we will be concentrating on raising the necessary working capital through debt instruments and equity financing to insure our ability to continue our development and implement other business strategies. The Company's plans to raise additional capital through the sale of equity or equity related securities including those in the form of convertible debt will result in the issuance of Company securities and significant dilution to our current shareholders. -22- (b)Results of Operations The Company’s results of operations for the periods ended December 31, 2013 and 2012 reported include the consolidated operations of the Company and its subsidiaries NovoFuel,HPI, API and AFPI with the elimination of applicable intercompany accounts. Year ended December 31, 2013 For the year ended December 31, 2013, our total revenue was $13,440 from the work completed to make changes and improvements to the PBIS-2000 prototype unit sold to the U.S. Air Force Strategic Operations Command and requested by them. For the year ended December 31, 2012, our total revenue was $61,234 from the sale of a PBIS-2000 prototype unit to the U.S. Air Force Strategic Operations Command. Our total operating costs and expenses were $763,065 in 2013 compared to $1,175,635 in 2012. Costs of goods sold was $21,421 for the year ended December 31, 2013 as compared to expense of $25,829 for the year ended December 31, 2012. Our costs to complete the improvements to the PBIS-2000 unit exceeded the revenues from the Air Force creating a gross loss of $7,981. The 2013 loss included $334,065 comprised of related party expense that included officer and key employee management fees as well as rent and bonuses paid to related parties as compared to $433,510 in the 2012 period. This decreased in 2013 primarily from the Company decreasing the use of related technical personnel as it moved away from R&D. Product development expense was $0 for the year ended December 31, 2013 versus $593 for the year ended December 31, 2012 as our limited financial resources prohibited any meaningful research and development in 2013 as we moved toward commercialization. These expenses include laboratory supplies, design and development costs not directly related to the manufacturing process of our products. The 2013 expense also includes $3,239 in stock based compensation for costs related to the issuance of warrants. Stock based compensation expense for the year ended December 31, 2012 totaled $126,000 primarily for costs related to the issuance of stock to consultants and the issuance of warrants to subsidiary officers and consultants 2012. The balance of $424,846 and $618,182 for “other” SG&A expenses in the periods ended December 31, 2013 and December 31, 2012 was comprised of the following: Year ended December 31, Year ended December 31, General and administrative $ $ Legal and accounting Professional services Bad debt expense Bad debt recovery ) ) Salaries $ $ The “other” SG&A expense during the year ended December 31, 2013 saw decreases in nearly all categories and included a significant decrease in general and administrative expenses as well as salaries with the departure of our laboratory employees in Philadelphia after the Company’s change in direction to one of commercialization. There also was a significant offset due to recovery of bad debt for payments received from FFFC on allowed for debt. The “other” SG&A expense during the year ended December 31, 2012 included a significant decrease in general and administrative expenses as the Company worked to decrease its expenses for its Philadelphia location in that year. -23- The company recorded $(422,203) in “other income (expense)” during the year ended December 31, 2013 as compared to $(1,164,935) in the year ended December 31, 2012. This decrease is primarily attributed to a decrease in fair value adjustments of derivative liabilities for changes to the value of convertible notes in 2013. The 2013 amount also included $351,232 gained from the settlement of litigation related to our former Philadelphia office location. Interest expense was slightly lower in the 2013 period at $(107,107) versus $(126,966) in 2012 due to decreased interest expense on derivatives resulting from the lower conversion prices in 2013 and the resulting decrease in interest expense for the expense incurred for the difference in the conversion price versus the market price upon conversions. Year ended December 31, 2012 For the year ended December 31, 2012, our total revenue was $61,234 from the sale of a PBIS-2000 prototype unit to the U.S. Air Force Strategic Operations Command. For the year ended December 31, 2011, our total revenue was $2,574 from fees related to subcontracting on a U.S. Navy Unmanned Underwater Vehicle development project. Our total operating costs and expenses were $1,175,635. Cost of goods sold $25,829 for the year ended December 31, 2012 as compared to expense of $1,897,220 with reactor production costs for the year ended December 31, 2011 of $4,151. The 2012 loss included $435,510 comprised of related party expense that included officer and key employee management fees as well as rent and bonuses paid to related parties as compared to $336,338 in the 2011 period. Product development expense was $593 for the year ended December 31, 2012 versus $10,357 for the year ended December 31, 2011 as our limited financial resources prohibited any meaningful research and development in 2012. These expenses include laboratory supplies, design and development costs not directly related to the manufacturing process of our products. The 2012 expense also includes $126,000 in stock based compensation primarily for costs related to the issuance of stock to consultants and the issuance of warrants to subsidiary officers and consultants 2012. Stock based compensation expense for the year ended December 31, 2011 totaled 640,600 in stock based compensation primarily for costs related to the issuance of stock to consultants, the issuance of stock below market prices in private placements as well as the issuances of warrants to subsidiary officers, consultants and employees in 2011. The balance of $613,182 and $962,299 for “other” SG&A expenses in the periods ended December 31, 2012 and December 31, 2011 was comprised of the following: Year ended December 31, Year ended December 31, General and administrative $ $ Legal and accounting Professional services Bad debt expense Bad debt recovery ) - Salaries $ $ The “other” SG&A expense during the year ended December 31, 2012 included a significant decrease in general and administrative expenses as well as salaries with the departure of certain laboratory employees. In addition, the amount was lower due to the recovery of bad debt for payments received from FFFC that had been previously allowed for. The “other” SG&A expense during the year ended December 31, 2011 included a significant decrease in general and administrative expenses as the Company saw a substantial decrease in professional services fees. Legal and accounting costs were lower primarily from significantly lower legal expenses in 2012. (c)Off-Balance sheet arrangements During the fiscal year ended December 31, 2013, the Company did not engage in any off-balance sheet arrangements as defined in Item 303(c) of the SEC’s Regulation S-B. -24- ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Market risk is the potential loss arising from adverse changes in market rates and prices, such as interest rates and a decline in the stock market. We do not enter into derivatives or other financial instruments for trading or speculative purposes. We have limited exposure to market risks related to changes in interest rates. We do not currently invest in equity instruments of public or private companies for business or strategic purposes. The principal risks of loss arising from adverse changes in market rates and prices to which we are exposed relate to interest rates on debt. We have only fixed rate debt. We had $1,105,944 of debt outstanding as of December 31, 2013 including convertible debentures and notes with a face value totaling $487,212, which has been borrowed at fixed rates ranging from 6% to 12%. All of this fixed rate debt is due on demand or is due during the current fiscal year. ITEM 8. FINANCIAL STATEMENTS. The financial statements and related information required to be filed are indexed and begin on page F-1 and are incorporated herein. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. Not applicable. ITEM 9A. CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures A review and evaluation was performed by the Company's management, including the Company's Chief Executive Officer (the "CEO") who is also the Chief Financial Officer (the “CFO”), of the effectiveness of the design and operation of the Company's disclosure controls and procedures as of the end of the period covered by this quarterly report. Based on that review and evaluation, the CEO /CFO has concluded that as of December 31, 2013, disclosure controls and procedures, were effective at ensuring that the material information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported as required in the application of SEC rules and forms. -25- Management’s Report on Internal Controls over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting. Internal control over financial reporting is a set of processes designed by, or under the supervision of, a company’s principal executive and principal financial officers, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with GAAP and includes those policies and procedures that: • Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect our transactions and dispositions of our assets; • Provide reasonable assurance our transactions are recorded as necessary to permit preparation of our financial statements in accordance with GAAP, and that receipts and expenditures are being made only in accordance with authorizations of our management and directors; and • Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statement. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. It should be noted that any system of internal control, however well designed and operated, can provide only reasonable, and not absolute, assurance that the objectives of the system will be met. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Our CEO/CFO has evaluated the effectiveness of our internal control over financial reporting as described in Exchange Act Rules 13a-15(e) and 15d-15(e) as of the end of the period covered by this report based upon criteria established in “Internal Control-Integrated Framework” issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) to the extent possible given the limited personnel resources and technological infrastructure in place to perform the evaluation. Based upon our management’s discussions with our auditors and other advisors, our CEO/CFO believe that, during the period covered by this report, such internal controls and procedures were not effective as described below. Due to the small size and limited financial resources, our corporate secretary and chief executive officer are the only individuals involved in the accounting and financial reporting. As a result, there is limited segregation of duties in the accounting function, leaving all aspects of financial reporting and physical control of cash in the hands of two individuals. This limited segregation of duties represents a material weakness. We will continue periodically review our disclosure controls and procedures and internal control over financial reporting and make modifications from time to time considered necessary or desirable. This Annual Report does not include an attestation report of our independent registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by our independent registered public accounting firm pursuant to temporary rules of the SEC that permit us to provide only management’s report in this annual report. Changes in Internal Control over Financial Reporting There have been no changes in the Company’s internal controls over financial reporting that have materially affected, or are reasonably likely to materially affect, the Company’s internal controls over financial reporting. ITEM 9B. OTHER INFORMATION. Not applicable. -26- PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. (a)(b)(c) Identification of directors and executive officers The following table sets forth the name, age, position and office term of each executive officer and director of the Company. NAME AGE POSITION SINCE Henry Fong 78 President, Principal Executive Officer, Principal Accounting Officer and Director May 2005 Thomas B. Olson 48 Secretary May 2005 (c)Significant employees Not applicable. (d)Family relationships None. (e)Business experience -27- HENRY FONG Mr. Fong has been the president and a director of the Company since May 2005. Mr. Fong has been a director of FastFunds Financial Corporation, a publicly traded company with limited business operations, since June 2004. Mr. Fong has been a Director of SurgLine International, Inc. (f/k/a China Nuvo Solar Energy, Inc.) since March 2002 and was its president from March 2002 through September 1, 2011. SurgLine is a publicly traded company that sources and distributes high quality FDA approved medical and surgical products at discount prices. Mr. Fong was the Chief Executive Officer of Techs Loanstar, Inc. (and its predecessor companies), a publicly traded Company that provides software technology solutions to the healthcare market, from April 2008 to July 2011. Since July 2009 Mr. Fong has been the sole director, President and Chief Financial Officer of PB Capital International, Inc. (“PBIC”), a blank check shell company that filed Form 10 registration statement which went effective in October 2009. From July 2010 to September 2013, Mr. Fong was President and a director of Green Energy TV, Inc., a privately-held owner of "green" websites, most notably greenenergytv.com. Since December 2008, Mr. Fong has been President and a director of Carbon Capture Corporation, a privately held owner of certain carbon based intellectual property. Since June 2012, Mr. Fong has been President and a director of Greenfield Farms Food, Inc., a publicly-traded purveyor of grass-fed beef. From 1959 to 1982 Mr. Fong served in various accounting, finance and budgeting positions with the Department of the Air Force. During the period from 1972 to 1981 he was assigned to senior supervisory positions at the Department of the Air Force headquarters in the Pentagon. In 1978, he was selected to participate in the Federal Executive Development Program and in 1981, he was appointed to the Senior Executive Service. In 1970 and 1971, he attended the Woodrow Wilson School, Princeton University and was a Princeton Fellow in Public Affairs. Mr. Fong received the Air Force Meritorious Civilian Service Award in 1982. Mr. Fong has passed the uniform certified public accountant exam. In March 1994, Mr. Fong was one of twelve CEOs selected as Silver Award winners in FINANCIAL WORLD magazine's corporate American "Dream Team." THOMAS B. OLSON Mr. Olson has been secretary of the Company since May 2005. From March 2002 until December 2010, Mr. Olson was the secretary of China Nuvo Solar Energy, Inc., a publicly traded company developing alternative energy solutions. From June 2004 to September 2011, Mr. Olson was the Secretary of FastFunds Financial Corporation, a publicly traded company with limited business operations. Mr. Olson has been an officer of Equitex 2000, Inc., a privately held entity since its inception in 2001. Mr. Olson has attended Arizona State University and the University of Colorado at Denver. (f)Involvement in certain legal proceedings Not applicable. (g)Promoters and control persons Not applicable. (h)Audit committee financial expert. See (i) below. (i)Identification of the audit committee The Company does not currently have an audit committee of the board of directors, as none is required, and the board believes it can effectively serve in that function and, therefore, currently does. Management believes that certain individuals on the board of directors may have the necessary attributes to serve as a financial expert on an audit committee, if required. -28- Code of Ethics We have adopted a Code of Ethics for our senior financial management, which includes our chief executive officer and chief financial officer as principal executive and accounting officers, that has been filed as exhibit 14.1 to this report. ITEM 11. EXECUTIVE COMPENSATION. (a)General We currently have two executive officers including our President, Mr. Henry Fong, who is also our principal executive officer and our principal financial officer; and Mr. Thomas B. Olson, who is our Secretary. (b)Compensation discussion and analysis The Board of Directors has estimated the value of management services for the Company at the monthly rate of $8,000 and $2,000 for the president and secretary/treasurer, respectively. The estimates were determined by comparing the level of effort to the cost of similar labor in the local market and this expense totaled $120,000 for the years ended December 31, 2013 and 2012. In addition, beginning October 1, 2010 the Company's president and treasurer were accruing a management fee of $7,500 and $3,500, respectively, for their services as managers of AFPI. This amount totaled $132,000 for each of the years ended December 31, 2013 and 2012. In December 2012, the Company awarded a one-time management fee to its officers totaling $100,000.As of December 31, 2013, the Company owed $369,692 to its officers for management services. In September 2009, the Company's board directors authorized a bonus program for the Company's officers related to their efforts raising capital to fund the Company's operations. Accordingly, the Company's president and secretary are eligible to receive a bonus based on 50% of the traditional "Lehman Formula" whereby they will receive 2.5% of the total proceeds of the first $1,000,000 in capital raised by the Company, 2.0% of the next $1,000,000, 1.5% of the next $1,000,000, 1% of the next $1,000,000 and .5% of any proceeds above $4,000,000. The amount is capped at $150,000 per fiscal year. During the years ended December 31, 2013 and 2012, the Company recorded bonus expense of $4,065 and $3,510, respectively to a corporation owned by Messrs. Fong and Olson under this bonus program. At December 31, 2013 there was $3,048 payable under the bonus plan. In August 2012, agreed to issue a warrant to Mr. Cade with the condition that he agreed to cancel 15,000,000 warrants issued in 2011. Accordingly, the previously issued warrant was cancelled and a warrant to purchase a total of 64,285,714 shares of common stock was issued. This warrant vested immediately, is exercisable for a period of five years, and is exercisable at $0.002 per share. This warrant was valued at $6,429 based upon the Black Scholes option pricing model, which amount is included in "stock based compensation" in statements of operations at December 31, 2012. -29- (c) Summary compensation table The following table summarizes the compensation accrued to our principal executive officer, principal financial officer and any other executive officers for the years ended December 31, 2013 and 2012, whose total compensation exceeded $100,000. Name and Principal Position Fiscal Year Salary Bonus Option Awards All Other Compensation Total Henry Fong $
